 Case 6:21-cv-00278-PGB-GJK Document 1 Filed 02/09/21 Page 1 of 8 PageID 1




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                         ORLANDO DIVISION

DOMINIC ABEL,

               Plaintiff,

vs.                                          CASE NO.:

LUCKY CORNER, INC., a Florida
For Profit Corporation, BIG
CHARLIE PIZZA PIE LLC, a Florida
Limited Liabilty Company, and
FATHI ALMOMANI, Individually,

               Defendants.               /

              COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff, DOMINIC ABEL, by and through the undersigned attorney, sues the

Defendants, LUCKY CORNER, INC., a Florida For Profit Corporation, BIG

CHARLIE PIZZA PIE LLC, a Florida Limited Liability Company, and FATHI

ALMOMANI, Individually, and alleges:

      1.    Plaintiff, DOMINIC ABEL, was an employee of Defendants and brings

this action for unpaid overtime compensation, liquidated damages, and all other

applicable relief under the Fair Labor Standards Act, as amended, 29 U.S.C. § 216(b)

(“FLSA”).

                               General Allegations

      2.    Plaintiff, DOMINIC ABEL was an employee who worked at
 Case 6:21-cv-00278-PGB-GJK Document 1 Filed 02/09/21 Page 2 of 8 PageID 2




Defendants’ property within the last three years in Seminole and Volusia County,

Florida.

       3.     Plaintiff, DOMINIC ABEL, worked for Defendants as an hourly paid

employee.

       4.     Specifically, Plaintiff, DOMINIC ABEL, earned between $12.00/hour

and $15.00/hour while working for Defendants.

       5.     Plaintiff, DOMINIC ABEL, worked as a Kitchen Manager and Cook

for Defendants.

       6.     At all times material to this cause of action, Plaintiff, DOMINIC ABEL,

was a non-exempt employee and therefore entitled to overtime wages for any and all

overtime hours worked.

       7.     Defendant, LUCKY CORNER, INC., is a Florida For profit

Corporation that operates and conducts business in Seminole County, Florida and is

therefore, within the jurisdiction of this Court.

       8.     Specifically, LUCKY CORNER, INC. lists its principal place of

business as 3385 S US HWY 17/92, Casselberry, Florida 32707. See Florida’s

Division of Corporation at www.Sunbiz.org

       9.     Defendant, BIG CHARLIE PIZZA PIE LLC, is a Florida Limited

Liability Corporation that operates and conducts business in Volusia County, Florida

and is therefore, within the jurisdiction of this Court. See Florida’s Division of


                                            2
 Case 6:21-cv-00278-PGB-GJK Document 1 Filed 02/09/21 Page 3 of 8 PageID 3




Corporation at www.Sunbiz.org

        10.   Specifically, BIG CHARLIE PIZZA PIE LLC lists its principal place of

business as 2433 South Woodland Blvd., Suite 111, Deland, Florida 32720

        11.   Defendants, LUCKY CORNER, INC., and BIG CHARLIE PIZZA PIE

LLC both operate as “Anthony’s Pizza”.

        12.   Indeed, Defendants’ website states “Now two locations to serve you”

while     listing   the    addresses   from     paragraphs     8    &     10.     See

www.PapaAnthonysPizza.com

        13.   Defendants, LUCKY CORNER, INC. and BIG CHARLIE PIZZA PIE

LLC, utilize the same website to advertise menu items, specials, locations and

contact information, among other information shared between the two businesses.

        14.   Defendants, LUCKY CORNER, INC. and BIG CHARLIE PIZZA PIE

LLC, routinely shared products and food materials between both entities when one is

short. For instance, if one Defendant was low on napkins or marinara sauce, the other

will lend those items to the other.

        15.   Plaintiff, DOMINIC ABEL, was employed to perform the same or

similar duties for Defendants regardless of which location he worked.

        16.   By virtue of the above, Defendants, LUCKY CORNER, INC. and BIG

CHARLIE PIZZA PIE LLC, is a joint enterprise under the Fair Labor Standards Act.

        17.   At all times relevant to this action, FATHI ALMOMANI was an


                                         3
 Case 6:21-cv-00278-PGB-GJK Document 1 Filed 02/09/21 Page 4 of 8 PageID 4




individual resident of the State of Florida, who owns and operates LUCKY

CORNER, INC., and who regularly exercised the authority to: (a) hire and fire

employees of LUCKY CORNER, INC.; (b) determine the work schedules for the

employees of LUCKY CORNER, INC., and (c) control the finances and operations

of LUCKY CORNER, INC.. By virtue of having regularly exercised that authority

on behalf of LUCKY CORNER, INC., FATHI ALMOMANI is/was an employer as

defined by 29 U.S.C. § 201, et seq.

         18.   At all times relevant to this action, FATHI ALMOMANI was an

individual resident of the State of Florida, who owns and operates BIG CHARLIE

PIZZA PIE LLC, and who regularly exercised the authority to: (a) hire and fire

employees of LUCKY CORNER, INC.; (b) determine the work schedules for the

employees of BIG CHARLIE PIZZA PIE LLC, and (c) control the finances and

operations of BIG CHARLIE PIZZA PIE LLC. By virtue of having regularly

exercised that authority on behalf of BIG CHARLIE PIZZA PIE LLC, FATHI

ALMOMANI is/was an employer as defined by 29 U.S.C. § 201, et seq.

         19.   This action is brought under the FLSA to recover from Defendants

overtime compensation, liquidated damages, and reasonable attorneys’ fees and

costs.

         20.   This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C.

§1331 and the FLSA.


                                            4
 Case 6:21-cv-00278-PGB-GJK Document 1 Filed 02/09/21 Page 5 of 8 PageID 5




       21.    During Plaintiff’s employment with Defendants, LUCKY CORNER,

INC. and BIG CHARLIE PIZZA PIE LLC, earned more than $500,000.00 per year

in gross sales.

       22.    Defendant, LUCKY CORNER, INC., employed approximately ten (10)

employees and paid these employees plus earned a profit from their business.

       23.    Defendant, BIG CHARLIE PIZZA PIE LLC, employed approximately

ten (10) employees and paid these employees plus earned a profit from their business.

       24.    During Plaintiff’s employment, Defendants, LUCKY CORNER, INC.

and BIG CHARLIE PIZZA PIE LLC, employed at least two employees who handled

goods, materials and supplies which travelled in interstate commerce such as pizza

dough, sausage, pepperoni, national brand soft drinks, Grande brand cheese, pizza

boxes, napkins, utensils, and other tools/materials used to run the business.

       25.    Therefore, at all material times relevant to this action, Defendants,

LUCKY CORNER, INC. and BIG CHARLIE PIZZA PIE LLC, were an enterprise

covered by the FLSA, and as defined by 29 U.S.C. §203(r) and 203(s).

       26.    Additionally, Plaintiff, DOMINIC ABEL, is individually covered under

the FLSA.

                                FLSA VIOLATIONS

       27.    At all times relevant to this action, Defendants failed to comply with the

FLSA because Plaintiff performed services for Defendants for which no provisions


                                           5
 Case 6:21-cv-00278-PGB-GJK Document 1 Filed 02/09/21 Page 6 of 8 PageID 6




were made by Defendant to properly pay Plaintiff for all overtime hours worked.

      28.    During his employment with Defendant, Plaintiff was not paid time and

one-half his regular rate of pay for all hours worked in excess of forty (40) per work

week during one or more work weeks.

      29.    Specifically, Defendants deployed a scheme wherein Plaintiff was

required to work in excess of forty (40) hours per week between both LUCKY

CORNER, INC and BIG CHARLIE PIZZA PIE LLC without any additional

compensation for hours worked beyond forty (40) for the week.

      30.    Defendant, FATHI ALMOMANI, directed Plaintiff to work at both

locations based on need.

      31.    Plaintiff is entitled to the half-time premium for all hours worked in

excess of forty (40) per week.

      32.    Based upon these above policies, Defendants have violated the FLSA

by failing to pay complete overtime pay.

      33.    Upon information and belief, the records, to the extent any exist,

concerning the number of hours worked and amounts paid to Plaintiff are in the

possession and custody of Defendants.

         COUNT I - RECOVERY OF OVERTIME COMPENSATION

      34.    Plaintiff reincorporates and readopts all allegations contained within

Paragraphs 1-33 above as though stated fully herein.


                                           6
 Case 6:21-cv-00278-PGB-GJK Document 1 Filed 02/09/21 Page 7 of 8 PageID 7




      35.    Plaintiff is/was entitled to be paid time and one-half his regular rate of

pay for each hour worked in excess of forty (40) per work week.

      36.    During his employment with Defendants, Plaintiff worked overtime

hours but was not paid time and one-half compensation for same.

      37.    Plaintiff was paid his regular rate for all hours works regardless of how

many overtime hours were worked in the workweek.

      38.    Additionally, Defendants had a method of compensating Plaintiff

weekly with a paycheck from each business entity, LUCKY CORNER, INC. and

BIG CHARLIE PIZZA PIE LLC.

      39.    Plaintiff routinely worked in excess of forty (40) hours a week between

the two Anthony’s Pizza locations.

      40.    Defendants have failed provide accurate overtime compensation for

numerous pay periods.

      41.    Defendants did not have a good faith basis for their decision not to pay

Plaintiff full overtime compensation.

      42.    As a result of Defendants’ intentional, willful and unlawful acts in

refusing to pay Plaintiff time and one-half his regular rate of pay for each hour

worked in excess of forty (40) per work week in one or more work week, Plaintiff

has suffered damages plus incurring reasonable attorneys’ fees and costs.

      43.    As a result of Defendants’ willful violation of the FLSA, Plaintiff is


                                          7
 Case 6:21-cv-00278-PGB-GJK Document 1 Filed 02/09/21 Page 8 of 8 PageID 8




entitled to liquidated damages.

      44.    Plaintiff demands a trial by jury.

      WHEREFORE, Plaintiff, DOMINIC ABEL demands judgment against

Defendants for unpaid overtime compensation, liquidated damages, reasonable

attorneys’ fees and costs incurred in this action, declaratory relief, and any and all

further relief that this Court determines to be just and appropriate.

      Dated this 9th day of February, 2020



                                         /s/ Matthew R. Gunter
                                         Matthew R. Gunter, Esq.
                                         FBN 0077459
                                         Morgan & Morgan, P.A.
                                         20 N. Orange Ave., 16th Floor
                                         P.O. Box 4979
                                         Orlando, FL 32802-4979
                                         Telephone: (407) 420-1414
                                         Facsimile: (407) 867-4791
                                         Email:      mgunter@forthepeople.com
                                         Attorneys for Plaintiff




                                            8
